Citation Nr: 1530568	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-11 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a lumbar spine condition, and if so, whether service connection may be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from July 1977 to March 1992.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   


FINDINGS OF FACT

1.  The September 2003 rating decision that denied service connection for a lumbar spine condition is final as the Veteran did not initiate an appeal or submit new and material evidence within one year of that decision.  

2.  Evidence received since the September 2003 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a lumbar spine condition. 

3.  The Veteran's degenerative joint disease of the lumbar spine had its onset in service.


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria to establish entitlement to service connection for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Reopening Claim

Prior Decision

The claim of service connection for a lumbar spine condition was denied in a September 2003 rating decision.  The claim was denied on the basis that there was no evidence of a nexus to service. 

No correspondence was received from the Veteran and no additional evidence was received within one year of the September 2003 rating decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the claim became final as to all evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  

New Evidence

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the September 2003 rating decision, new evidence added to the record consists of VA treatment records, private treatment records, and lay statements.  The Veteran asserts that his lumbar spine condition began during service, has continued since service, and has resulted in degenerative joint disease of the lumbar spine.  The Veteran's statements must be presumed credible for the purpose of reopening his claim.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992) (holding that evidence is presumed credible for the limited purpose of determining its materiality).  The threshold for reopening a claim is low, and in this case, the added information raises a reasonable possibility of substantiating the claim.  As such, the claim is reopened.  38 C.F.R. § 3.156(a); Shade.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Further, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, such as arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Veteran's service treatment records document numerous complaints of chronic low back pain from April 1978 to April 1988.  Indeed, a service treatment records dated in July 1978 reflects that the Veteran complained of having recurrent low back pain for one year.  Moreover, following his separation from active service, VA and private treatment records reveal ongoing complaints of low back pain and a diagnosis of degenerative joint disease of the lumbar spine.  

Service connection may be shown by evidence of the existence of a chronic disease in service and present manifestations of the same chronic disease.  38 C.F.R. § 3.303(b).  In this case, arthritis is an enumerated chronic disease under 38 C.F.R. §3.309.  The Board finds that the Veteran has competently and credibly reported continuity of low back pain since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Moreover, the Veteran submitted a June 2003 private medical opinion from Dr. Pujadas linking his low back condition to military service trauma.  In conclusion, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the record is in relative equipoise on all material elements of this claim.  Thus, service connection is warranted.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine condition; to that extent only, the appeal is granted.

Service connection for degenerative joint disease of the lumbar spine is granted.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


